GEORGE CLIFTON EDWARDS, Jr., Chief Judge,
dissenting.
Under the doctrine of NLRB v. Tennessee Packers, Inc., 379 F.2d 172 (6th Cir.), cert. denied, 389 U.S. 958, 88 S.Ct. 338, 19 L.Ed.2d 364 (1967), a case which has never been overruled in this court, we plainly should enforce the Board’s order.
In Tennessee Packers this court said:
In order to raise “substantial and material factual issues”, it is necessary for a party to do more than question the interpretation and inferences placed upon the facts by the Regional Director. N.L.R.B. v. National Survey Service Inc., 361 F.2d 199 (C.A.7); N.L.R.B. v. J. R. Simplot Company, 322 F.2d 170 (C.A.9); Macomb Pottery Company v. N.L.R.B., 376 F.2d 450 (C.A.7); N.L.R.B. v. J. J. Collins’ Sons, Inc., 332 F.2d 523 (C.A.7); N.L.R.B. *191v. Sun Drug Co., 359 F.2d 408 (C.A.3). It is incumbent upon the party seeking a hearing to clearly demonstrate that factual issues exist which can only be resolved by an evidentiary hearing. The exceptions must state the specific findings that are controverted and must show what evidence will be presented to support a contrary finding or conclusion. N.L.R.B. v. National Survey Service, Inc., supra; N.L.R.B. v. J. R. Simplot Company, supra; Macomb Pottery Company v. N.L.R.B., supra. Mere disagreement with the Regional Director’s reasoning and conclusions do not raise “substantial and material factual issues.” This is not to say that a party cannot except to the inferences and conclusions drawn by the Regional Director, but that such disagreement, in itself, cannot be the basis for demanding a hearing. To request a hearing a party must, in its exceptions, define its disagreements and make an offer of proof to support findings contrary to those of the Regional Director. The Board is entitled to rely on the report of the Regional Director in the absence of specific assertions of error, substantiated by offers of proof.
Id. at 178.
In this case the company’s contentions concern alleged threats or abusive language and some instances of property damage, which adherents to the company’s side related to its attorneys in the form of affidavits.
There was, however, very broad participation in the election and an atmosphere which allowed company adherents to appear at union meetings, albeit they were known to be opposed to the union organizing campaign. There is no indication in this record of any coerced voting.
The majority result here, if widely adopted, would occasion the Board to conduct a hearing in practically every election in which the union prevails. The resulting delay between election and certification in NLRB election cases could be lengthened, as I have previously pointed out, to a decade or more. See Edwards, dissenting, Prestolite Wire Division v. NLRB, 592 F.2d 302 (6th Cir. 1979).
The current delay in Board and court processing of union certification disputes (currently two years and nine months in this case) is already completely inconsistent with the purposes of the National Labor Relations Act. For the courts routinely to return all election disputes for hearings will create a strong tendency to take labor/management industrial conflicts out of the National Labor Relations Board and judicial processes and return them to the streets.